Digitally signed by
                                                                       Reporter of Decisions
                                                                       Reason: I attest to the
                       Illinois Official Reports                       accuracy and
                                                                       integrity of this
                                                                       document
                               Appellate Court                         Date: 2017.12.11
                                                                       08:51:14 -06'00'




                  Ovnik v. Podolskey, 2017 IL App (1st) 162987



Appellate Court   JOHN OVNIK, KIMBERLEE OVNIK, and CHICAGO MUSIC
Caption           WORKS, INC., d/b/a Deaf Dog Music, Plaintiffs-Appellees, v.
                  GALINA PODOLSKEY and VADIM GOSHKO, Defendants-
                  Appellants.



District & No.    First District, Sixth Division
                  Docket No. 1-16-2987



Filed             September 1, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-L-12989; the
Review            Hon. Patrick J. Sherlock, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Alexander Michalakos, of Law Office of Alexander Michalakos, P.C.,
Appeal            of Park Ridge, for appellants.

                  Meghan M. Hubbard, of FactorLaw, of Chicago, for appellees.



Panel             PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                  court, with opinion.
                  Justice Rochford concurred in the judgment and opinion.
                  Justice Delort specially concurred, with opinion.
                                               OPINION

¶1       The defendants, Galina Podolskey (Galina) and Vadim Goshko (Vadim), appeal from
     various orders entered by the circuit court in the instant action brought by the plaintiffs, John
     Ovnik (John), Kimberlee Ovnik (Kimberlee) (collectively, the Ovniks), and Chicago Music
     Works, Inc. d/b/a Deaf Dog Music (CMW), seeking damages by reason of the defendants’
     failure to return the security deposit posted with them in connection with the rental of a
     townhouse plus penalties, interest, attorney fees, and costs under the Chicago Residential
     Landlord and Tenant Ordinance (RLTO) (Chicago Municipal Code § 5-12-010 et seq.
     (amended Mar. 31, 2004)). On appeal, the defendants contend, inter alia, that the circuit court
     erred by denying, in whole or in part, three motions to dismiss that they brought pursuant to
     section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2014)) and
     granting summary judgment in Kimberlee’s favor. For the reasons that follow, we reverse the
     summary judgment entered by the circuit court and remand the matter for further proceedings
     consistent with this opinion.
¶2       The following factual recitation is derived from the pleadings and exhibits of record.
¶3       In May 2009, the defendants, as the lessors, entered into a two-year lease agreement to
     lease a townhouse located at 1816 South Indiana Avenue in Chicago. The lease agreement
     stated that it was “for a private dwelling” and included a copy of the RLTO. The named lessee
     was CMW, and John, CMW’s sole shareholder, was a guarantor. Although Kimberlee paid the
     $6375 security deposit with a personal check (the 2009 security deposit), the lease agreement
     stated that “[l]essee has deposited with [l]essor the security deposit” and that, upon termination
     of the lease agreement, the security deposit “shall be returned to [l]essee, including interest.” In
     October 2010, CMW fell behind on its rent payments due under the lease. On November 12,
     2010, John sent a text message to Galina, stating that she could deduct October’s rent from the
     2009 security deposit and that he was “not concerned with earning interest on the deposit.”
¶4       The lease agreement was renewed for another two-year term beginning in June 2011. The
     renewal lease agreement listed both CMW and John as tenants and required an additional
     security deposit of $6757.50, which CMW paid (the 2011 supplemental security deposit), for a
     total security deposit of $13,132.50 (the combined security deposit). In May 2013, at the end of
     the two-year renewal lease term, the townhouse was vacated, but the defendants refused to
     return the combined security deposit.
¶5       On November 14, 2013, the Ovniks filed the instant action seeking to recover the
     combined security deposit plus penalties, interest, attorney fees, and costs under sections
     5-12-080(f)(1) and 5-12-180 of the RLTO (Chicago Municipal Code §§ 5-12-080(f)(1)
     (amended July 28, 2010), 5-12-180 (amended Nov. 6, 1991)).
¶6       On August 11, 2014, the defendants filed a motion pursuant to section 2-619 of the Code to
     dismiss that portion of the plaintiffs’ complaint seeking interest, penalties, attorney fees, and
     costs, alleging that John waived the plaintiffs’ right to “any interest” on the combined security
     deposit. In her affidavit filed in support of the defendants’ motion, Galina attested that she did
     not pay interest on the security deposit due to the text message she received from John on
     November 12, 2010. The Ovniks filed a response and attached an affidavit from John, who
     claimed that Galina offered to return the combined security deposit with interest if he and
     Kimberlee signed a release agreement when they vacated the townhouse. The circuit court
     denied the defendants’ motion to dismiss, finding that the plaintiffs could not, as a matter of

                                                  -2-
       law, waive their right to interest and were, therefore, not estopped from raising a claim for
       interest.
¶7          A three-count second amended complaint was subsequently filed by John, Kimberlee, and
       CMW, alleging that the defendants (1) failed to return the combined security deposit (count I),
       (2) failed to pay interest on the security deposit from June 1, 2011, to May 31, 2012 (count II),
       and (3) failed to pay interest on the security deposit from June 1, 2012, to May 29, 2013 (count
       III). The same attorney represented both CMW and the Ovniks.
¶8          On April 20, 2015, the defendants filed a motion to dismiss the second amended complaint
       pursuant to section 2-619 of the Code, arguing that the RLTO does not apply to corporate
       entities such as CMW and the plaintiffs, therefore, lacked standing to bring a claim under the
       RLTO. They asserted that the Ovniks were not parties to the lease agreements and that it was
       CMW that paid both security deposits. The defendants supported their motion with copies of
       CMW’s rent checks.
¶9          On June 3, 2015, the circuit court granted the defendants’ motion in part. Although the
       circuit court held that the RLTO applied to all three plaintiffs, it, nevertheless, dismissed the
       Ovniks as party-plaintiffs for lack of standing based upon its finding that they had not paid any
       security deposit. The circuit court denied the motion as to CMW.
¶ 10        On June 10, 2015, the defendants filed their answer to the second amended complaint
       along with their affirmative defenses and a four-count counterclaim. In their affirmative
       defenses, the defendants again asserted that the RLTO did not apply to corporate lessees and
       that John had waived interest on the security deposit in his November 12, 2010, text message.
¶ 11        On July 2, 2015, the Ovniks filed a motion to reconsider the circuit court’s order
       dismissing them as plaintiffs. They argued that, contrary to the court’s factual determination,
       Kimberlee had paid the 2009 security deposit. In support of their motion was Kimberlee’s
       affidavit and a copy of a check from her bank account in the amount of $6375, payable to
       Vadim.
¶ 12        On July 16, 2015, before the circuit court ruled on the Ovniks’ motion to reconsider, the
       matter proceeded to mandatory arbitration on CMW’s claims against the defendants. In its
       “Statement of the Case” filed in the arbitration proceeding, CMW stated that it sought “the
       amount of the security deposit ($13,132[.]50),” plus penalties, interest, and attorney fees, and it
       listed Kimberlee and John as witnesses. On July 20, 2015, following the arbitration hearing,
       the arbitrator awarded CMW a total of $21,187.86 but did not state how the award was
       calculated. None of the parties moved to reject the arbitrator’s award.
¶ 13        On September 28, 2015, the circuit court granted in part the Ovniks’ motion to reconsider
       its June 3, 2015, order dismissing them as party-plaintiffs. Specifically, the circuit court
       vacated its order as to Kimberlee but did not vacate its order as to John.
¶ 14        On September 29, 2015, the circuit court entered a $21,187.86 judgment in favor of CMW
       on the arbitrator’s award against Galina and Vadim, jointly and severally, and a judgment in
       favor of the Ovniks and CMW on the defendants’ counterclaims. The order states that, as to
       CMW and John, it “is a final order and there is no reason for delaying enforcement, appeal or
       both.”
¶ 15        On October 13, 2015, the defendants filed a section 2-619 motion to dismiss, arguing,
       inter alia, that Kimberlee’s claim based upon their failure to return the 2009 security deposit or
       pay interest thereon was barred by the doctrines of res judicata and collateral estoppel. The


                                                    -3-
       circuit court denied the defendants’ motion, finding that “[t]he amount of [the arbitrator’s]
       award shows he did not *** enter” an award as to the 2009 security deposit.
¶ 16       On April 28, 2016, Kimberlee moved for summary judgment on her individual claims. She
       asserted that “judgment has already been entered in favor of CMW and against [the
       defendants] with respect to one of the two security deposits,” and that the only remaining issue
       was the defendants’ failure to return the security deposit which she posted in 2009, along with
       interest thereon from 2012 and 2013.
¶ 17       On June 15, 2016, the defendants filed their response in opposition to Kimberlee’s motion
       for summary judgment, asserting that she was in privity with CMW and, as a consequence of
       the judgment in favor of CMW on the arbitration award, her claims based upon the 2009
       security deposit were barred under the doctrine of res judicata.
¶ 18       On July 6, 2016, the circuit court granted summary judgment in favor of Kimberlee and
       against the defendants in the sum of $19,125 for the 2009 security deposit and penalties under
       the RLTO. On October 5, 2016, the circuit court granted Kimberlee an additional $25,200 for
       attorney fees, costs, and interest. The circuit court denied the defendants’ postjudgment
       motions on November 3, 2016, and this appeal followed.
¶ 19       The defendants argue initially that the circuit court erred by denying, in whole or in part,
       the section 2-619 motions to dismiss which they filed on August 11, 2014, April 20, 2015, and
       October 13, 2015. However, we need not address the merits of the defendants’ arguments as
       the denial of a section 2-619 motion to dismiss is not generally reviewable on appeal as any
       error in the denial of the motion merges into the final judgment, which in this case was the
       summary judgment entered in favor of Kimberlee, and it is from that final judgment that an
       appeal is taken. In re Marriage of Sorokin, 2017 IL App (2d) 160885, ¶ 22; In re J.M., 245 Ill.
       App. 3d 909, 919-20 (1993); Paulson v. Suson, 97 Ill. App. 3d 326, 328 (1981).
¶ 20       Section 2-619 of the Code affords a defendant a means of obtaining a summary disposition
       of an action based upon issues of law or uncontroverted facts establishing certain enumerated
       defenses. In this regard, a section 2-619 motion is analogous to a motion for summary
       judgment. In re J.M., 245 Ill. App. 3d at 919; Paulson, 97 Ill. App. 3d at 328. The supreme
       court has held that any error in the denial of a motion for summary judgment ordinarily merges
       into the final judgment (In re Estate of Funk, 221 Ill. 2d 30, 85 (2006); Belleville Toyota, Inc. v.
       Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 355 (2002)), and the same is true of any error
       in the denial of a section 2-619 motion. In re Marriage of Sorokin, 2017 IL App (2d) 160885,
       ¶ 22; In re J.M., 245 Ill. App. 3d at 919; Paulson, 97 Ill. App. 3d at 328.
¶ 21       We are not unmindful that, in CitiMortgage, Inc. v. Hoeft, 2015 IL App (1st) 150459, a
       panel of this court considered an appeal from the denial of a section 2-619 motion to dismiss in
       the context of an appeal filed following a final judgment in a mortgage foreclosure action.
       After recognizing that the denial of a motion to dismiss is not a final and appealable order, the
       court in CitiMortgage, nevertheless, concluded that it had jurisdiction to review the trial
       court’s order denying the defendant’s section 2-619 motion, reasoning that the order was a
       procedural step toward the final judgment confirming the sale after foreclosure. Id. ¶ 8.
       However, we decline to follow the CitiMortgage court’s determination that an order denying a
       section 2-619 motion to dismiss is appealable following the entry of a final order terminating
       the litigation in which it was entered for three reasons. First, contrary to the court’s analysis,
       the issue in CitiMortgage was not one of jurisdiction; rather, it was one of merger. The
       defendants in CitiMortgage did not attempt to appeal immediately from the interlocutory order

                                                    -4-
       denying their section 2-619 motion as did the defendant in Cabinet Service Tile, Inc. v.
       Schroeder, 255 Ill. App. 3d 865 (1993), a case relied upon by the court in CitiMortgage. The
       court in Cabinet Service Tile found that it lacked jurisdiction to entertain the appeal because it
       was brought directly from the denial of a section 2-619 motion, a non-final, interlocutory
       order. Id. at 869. When, as in this case, a defendant attempts to appeal from an order denying a
       section 2-619 motion in the context of an appeal from a final order disposing of the litigation,
       this court will not review the order denying the section 2-619 motion, not because we lack
       jurisdiction to hear the appeal, but because the order merges into the final judgment from
       which the appeal was taken. See In re Marriage of Sorokin, 2017 IL App (2d) 160885, ¶ 22; In
       re J.M., 245 Ill. App. 3d at 919-20; Paulson, 97 Ill. App. 3d at 328. Second, the court in
       CitiMortgage relied upon the holding in Knapp v. Bulun, 392 Ill. App. 3d 1018 (2009), in
       support of the proposition that an appeal from a final judgment draws into issue all previous
       interlocutory orders that produced the final judgment. Knapp, however, did not involve an
       appeal from the denial of a motion to dismiss but, rather, from an order vacating an order that
       granted the plaintiff leave to file an amended complaint. Id. at 1023. The vacating of the order
       that granted the plaintiffs in Knapp leave to file an amended complaint was a procedural step in
       the progression leading to the order terminating the status of a doctor and his corporation as
       respondents in discovery. Id. In contrast, the denial of the section 2-619 motion in
       CitiMortgage was not a procedural step in the progression leading to the order confirming the
       foreclosure sale. Third, the CitiMortgage court’s review of an order denying a section 2-619
       motion following the entry of the final order terminating the litigation is contrary to the weight
       of authority on the issue. See In re Marriage of Sorokin, 2017 IL App (2d) 160885, ¶ 22; In re
       J.M., 245 Ill. App. 3d at 919-20; Paulson, 97 Ill. App. 3d at 328.
¶ 22       The defendants’ only assignment of error that is properly before this court is their argument
       that the trial court erred in entering summary judgment in favor of Kimberlee. As to that issue,
       the defendants contend that Kimberlee’s claims based upon the 2009 security deposit are
       barred under the doctrine of res judicata. Although we are not called upon to decide the
       question of whether Kimberlee’s claims are barred by the doctrine of res judicata, we do find
       that a genuine issue of material fact exists on the issue.
¶ 23       “The purpose of summary judgment is not to try a question of fact, but to determine
       whether a genuine issue of material fact exists.” Illinois State Bar Ass’n Mutual Insurance Co.
       v. Law Office of Tuzzolino & Terpinas, 2015 IL 117096, ¶ 14. Summary judgment is proper
       when the pleadings, depositions, admissions, and affidavits on file show that there is no
       genuine issue of material fact and that the moving party is entitled to judgment as a matter of
       law. 735 ILCS 5/2-1005(c) (West 2014); 1010 Lake Shore Ass’n v. Deutsche Bank National
       Trust Co., 2015 IL 118372, ¶ 20. “Summary judgment is a drastic measure and should only be
       granted if the movant’s right to judgment is clear and free from doubt.” Seymour v. Collins,
       2015 IL 118432, ¶ 42. We review an order granting summary judgment de novo. 1010 Lake
       Shore Ass’n, 2015 IL 118372, ¶ 20.
¶ 24       Under the doctrine of res judicata, a final judgment on the merits will bar any subsequent
       actions between the same parties or their privies involving the same cause of action. Hudson v.
       City of Chicago, 228 Ill. 2d 462, 467 (2008). For res judicata to apply, three conditions must
       be met: “(1) a final judgment on the merits has been rendered by a court of competent
       jurisdiction; (2) an identity of cause of action exists; and (3) the parties or their privies are
       identical in both actions.” Id. “An adjudication is considered ‘on the merits’ when it

                                                   -5-
       ‘determines the parties’ respective rights and liabilities based on the facts before the court.’ ”
       Lelis v. Board of Trustees of Cicero Police Pension Fund, 2013 IL App (1st) 121985, ¶ 31
       (quoting Lehman v. Continental Health Care, Ltd., 240 Ill. App. 3d 795, 802 (1992)). A cause
       of action, in turn, is “a single group of facts giving the plaintiff a right to seek redress for a
       wrongful act or omission of the defendant.” Torcasso v. Standard Outdoor Sales, Inc., 157 Ill.
       2d 484, 490 (1993).
¶ 25       In this case, the defendants contend, as they did before the circuit court, that res judicata
       barred Kimberlee’s claims. They assert (1) that the circuit court’s judgment in favor of CMW
       on the arbitrator’s award is a final judgment on the merits, (2) that Kimberlee’s claims are
       identical to CMW’s, and (3) that privity exists between Kimberlee and CMW. In response,
       Kimberlee argues both that she is not in privity with CMW and that the arbitrator never
       adjudicated any rights to the 2009 security deposit, which she paid.
¶ 26       In considering the scope of the arbitrator’s award in this case and the judgment in favor of
       CMW entered thereon, we are instructed by our supreme court’s reasoning in Cruz v.
       Northwestern Chrysler Plymouth Sales, Inc., 179 Ill. 2d 271 (1997). As the supreme court
       explained, an arbitrator’s award disposes of all claims for relief because the arbitration system
       will function “only if defendants can rely on the arbitrator’s award as fixing their maximum
       exposure to liability.” Id. at 280. In this case, CMW’s “Statement of the Case” filed in the
       arbitration proceeding, stated that it sought “the amount of the security deposit
       ($13,132[.]50).” Here, as in Cruz, we have no reason to speculate as to what claims were
       adjudicated in arbitration because the arbitrator’s award in favor of CMW disposed of “all
       claims for relief,” including CMW’s claim for the 2009 security deposit. See Ill. S. Ct. R. 92(b)
       (eff. Jan. 1, 2017). We believe, therefore, that, regardless of what the arbitrator said or failed to
       say, the award in favor of CMW and the circuit court’s judgment thereon resolved CMW’s
       right to relief based upon both the 2009 security deposit and the 2011 supplemental security
       deposit.
¶ 27       Turning to the second element of res judicata, we find that an identity of causes of action
       exists in this case. Separate claims are considered the same cause of action for purposes of
       res judicata if they arise from the same transaction, series of transactions, or group of operative
       facts. See River Park, Inc. v. City of Highland Park, 184 Ill. 2d 290, 311-12, 315 (1998). This
       is plainly the situation in the case at bar, where CMW’s and Kimberlee’s claims for the 2009
       security deposit involved precisely the same facts. Notably, Kimberlee, John, and CMW filed a
       single complaint, relied on the same allegations therein, and sought the same relief. See
       Torcasso, 157 Ill. 2d at 491 (causes of action are identical when the same facts are essential to
       both proceedings, as indicated by the record and pleadings). CMW’s and Kimberlee’s causes
       of action based upon the defendants’ failure to return the 2009 security deposit or pay interest
       thereon are identical.
¶ 28       Kimberlee argues, however, that CMW lacked standing to raise a claim for the 2009
       security deposit because she paid it with a personal check. However, Kimberlee is a stranger to
       the May 2009 lease; she was neither the named lessee not the guarantor. As stated earlier,
       although Kimberlee’s affidavit and cancelled check show that she paid the 2009 security
       deposit, the lessee was CMW and the lease states that “[l]essee has deposited with [l]essor the
       security deposit” and that, upon termination of the lease agreement, the security deposit “shall
       be returned to [l]essee, including interest.” Clearly a factual issue remains as to whether
       Kimberlee posted the 2009 security deposit on behalf of CMW. In addition to the factual

                                                     -6-
       question of whether Kimberlee posted the 2009 security deposit on behalf of CMW, there also
       exists the question of whether Kimberlee was in privity with CMW for res judicata purposes.
¶ 29        We begin our analysis of the issue with the distinction between standing and privity.
       “Standing” refers to whether a litigant “is entitled to have the court decide the merits of a
       dispute or a particular issue” and “requires some injury in fact to a legally recognized interest.”
       In re Estate of Wellman, 174 Ill. 2d 335, 344-45 (1996). Privity, in turn, exists when parties
       adequately represent the same legal interests, irrespective of their nominal identities. Oshana
       v. FCL Builders, Inc., 2013 IL App (1st) 120851, ¶ 23 (citing People ex rel. Burris v.
       Progressive Land Developers, Inc., 151 Ill. 2d 285, 296 (1992)). Thus, “[a] nonparty may be
       bound pursuant to privity if his interests are so closely aligned to those of a party that the party
       is the ‘virtual representative’ of the nonparty.” City of Chicago v. St. John’s United Church of
       Christ, 404 Ill. App. 3d 505, 513 (2010). Because there is no “prevailing definition of ‘privity’
       that the court can apply to all cases[,] *** determining privity requires careful consideration of
       the circumstances of each case.” Apollo Real Estate Investment Fund, IV, L.P. v. Gelber, 403
       Ill. App. 3d 179, 190 (2010).
¶ 30        CMW was the lessee under the May 2009 lease and a co-lessee with John under the June
       2011 renewal lease. Before the second amended complaint named CMW as a party-plaintiff,
       Kimberlee and John sought damages based upon the defendants’ failure to return both the 2009
       security deposit that was paid by Kimberlee and the 2011 supplemental security deposit paid
       by CMW or pay interest on either. In their second amended complaint, Kimberlee, John, and
       CMW sought damages based upon the defendants’ failure to return both security deposits or
       pay interest thereon. After John and Kimberlee were dismissed as party-plaintiffs, CMW
       persisted in prosecuting claims based upon both the 2009 security deposit and the 2011
       supplemental security deposit, and in its “Statement of the Case” filed in the arbitration
       proceeding, stated that it sought “the amount of the security deposit ($13,132[.]50).” In
       addition, CMW listed Kimberlee and John as witnesses to be called at the arbitration hearing,
       and throughout all of the proceedings, CMW, John, and Kimberlee were represented by the
       same attorney. See Johnson v. Nationwide Business Forms, Inc., 103 Ill. App. 3d 631, 635
       (1981) (finding privity where the plaintiffs were represented by the same attorneys and their
       causes of action “contained identical allegations of misconduct”); Houghton v. Novak, 9 Ill.
       App. 3d 699, 701 (1973) (recognizing privity between claimants who were in “a mutual
       relationship to the same property rights which were the subject matter of the prior litigation”).
¶ 31        Viewing the evidentiary material contained in the record before us in the light most
       favorable to the defendants (see Williams v. Manchester, 228 Ill. 2d 404, 417 (2008)
       (evidentiary material in a summary judgment proceeding must be construed liberally in favor
       of the opponent of the motion)), we believe that, at minimum, there exists a material issue of
       fact on the question of whether Kimberlee was in privity with CMW. As such, the defendants’
       invocation of the doctrine of res judicata as a bar to Kimberlee’s claims based upon the 2009
       security deposit should not have been resolved against them in a summary judgment
       proceeding.
¶ 32        Based upon the foregoing analysis, we reverse the summary judgment entered in favor of
       Kimberlee and remand this matter back to the circuit court for further proceedings consistent
       with the opinions expressed herein.




                                                    -7-
¶ 33      Reversed and remanded.

¶ 34       JUSTICE DELORT, specially concurring:
¶ 35       The defendants moved to dismiss the complaint pursuant to section 2-619 of the Illinois
       Code of Civil Procedure. 735 ILCS 5/2-619 (West 2014). Their motion asserted that only
       natural persons, rather than corporations such as Chicago Music Works, Inc., had standing to
       bring claims under the Chicago Residential Landlord and Tenant Ordinance (RLTO) (Chicago
       Municipal Code § 5-12-010 et seq. (amended Mar. 31, 2004)). The circuit court denied the
       motion to dismiss, but the defendants nonetheless pleaded an affirmative defense raising the
       same standing issue. It appears that the defendants did not raise this defense when they
       responded to the plaintiffs’ summary judgment motion. In their appeal, defendants maintain
       that the circuit court erred when it denied their section 2-619 motion to dismiss because
       corporations that are tenants do not have standing to raise claims under the RLTO.
¶ 36       The majority finds that the defendants cannot pursue this claim on appeal because the
       denial of a section 2-619 motion merges into the ultimate judgment. See supra ¶¶ 19-21. The
       majority relies on several cases which so hold: In re Marriage of Sorokin, 2017 IL App (2d)
       160885; In re J.M., 245 Ill. App. 3d 909 (1993); and Paulson v. Smith, 97 Ill. App. 3d 326
       (1981). The majority then distinguishes these cases from a case which no party cited,
       CitiMortgage v. Hoeft, 2015 IL App (1st) 150549.
¶ 37       The CitiMortgage court recognized that denials of section 2-619 motions are not normally
       appealable. See id. ¶ 8. And just as in this case, after the defendants’ section 2-619 motion was
       denied, the defendants pleaded an affirmative defense raising the same issue. However, unlike
       here, the circuit court in CitiMortgage specifically struck that affirmative defense, essentially
       barring the defendants from raising the issue either at trial in opposition to the plaintiff’s
       motion for summary judgment. Accordingly, the CitiMortgage court determined it should
       address the issue on the merits. It applied the rule that an appeal from a final judgment order
       “ ‘draws into issue all previous interlocutory orders that produced the final judgment.’ ” Id.
       (quoting Knapp v. Bulun, 392 Ill. App. 3d 1018, 1023 (2009)).
¶ 38       The majority here takes issue with that approach. But this court has often squarely
       addressed appeals from the denial of a section 2-619 motion to dismiss, after a final judgment
       was entered, and resolved the propriety of the section 2-619 denial on the merits. See, e.g.,
       Whetstone v. Sooter, 325 Ill. App. 3d 225, 232 (2001); Rohter v. Passarella, 246 Ill. App. 3d
       860, 870 (1993). Despite the authorities cited by the majority, this court has not always
       honored the rule enunciated in those cases, and our supreme court has never adopted that rule
       itself. Accordingly, I must respectfully decline to join the majority’s analysis of CitiMortgage.
       I note, however, that even under the majority’s analysis, the central holding of CitiMortgage,
       which pertained to whether particular language in a mortgage acceleration notice is defective,
       is unaffected by today’s decision.
¶ 39       Unlike the majority, I would apply the procedural progression rule and address the denial
       of the section 2-619 motion on the merits. The issue presented is straightforward. The
       defendants contend that a corporation that is a tenant cannot bring claims under the RLTO.
       When a court interprets an ordinance, it must “ascertain and give effect to the drafter’s intent.”
       Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2013 IL 110505, ¶ 48. “All other rules of
       statutory construction are subordinate to this cardinal principle.” Alvarez v. Pappas, 229 Ill. 2d


                                                   -8-
       217, 228 (2008). The ordinance’s language, given its plain and ordinary meaning, is the best
       indication of legislative intent. Palm, 2013 IL 110505, ¶ 48.
¶ 40       The plain language of the ordinance provides an easy answer to the question defendants
       raise. Section 5-12-030(i) of the RLTO defines “tenant” as “a person entitled by written or oral
       agreement, subtenancy approved by the landlord or by sufferance, to occupy a dwelling unit to
       the exclusion of others.” (Emphasis added.) Chicago Municipal Code § 5-12-030(i) (amended
       May 2, 2010). “Person,” in turn, is defined in the same section as “an individual, corporation,
       government, governmental subdivision or agency, business trust, estate, trust, partnership or
       association or any other legal or commercial entity.” (Emphasis added.) Chicago Municipal
       Code § 5-12-030(d) (amended May 2, 2010). Therefore, the defendants’ claim is without
       merit.
¶ 41       Notwithstanding our difference in approach on the section 2-619 issue, I otherwise concur
       with the remainder of majority’s opinion and judgment.




                                                  -9-